DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 are pending and prosecuted.

Terminal Disclaimer

The terminal disclaimer filed on 4/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10788917 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance:

None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features present in independent claims 1 and 9.

Lee, US Patent Publication 2012/0182238, teaches sensing a palm touch and a pen touch, where a pen touch creates a pen touch point and the palm touch creates a palm touch area includes multiple points expressed as grid cells. Calculating a distance between the center of the palm touch area and the pen point, and determining whether a contact point in a grid cell farthest from the palm touch area 430 is a pen point corresponding to a pen touch. Identifying a pen point to recognize a pen touch may be performed by tracking a grid cell separated from the grid cells in the palm touch area 430 and by determining whether a contact point in a grid cell farthest from the palm touch area 430 is a pen point corresponding to a pen touch. Also, as seen in Figure 6, there may be a number of palm touch areas according to a user’s pen touch inputting pictures. The center points (reference position; center of gravity) of all the palm touch areas according to all the pen touches are calculated respectively. Then, a pen point according to the pen touch is determined as the first contact point 610 by considering all of the distances, where the first contact point 610 is the farthest distance from the center point 630. The touch sensors 30 detect coordinates corresponding to areas where a touch is detected and transfers the coordinates to the controller. The controller recognizes the input signals corresponding to the pen touch at the pen point as effective inputs based on the determined farthest distance between a pen point (Figures 4-6; [0041]; [0048]; [0056-0067];  [0073]; ) However, Lee does not disclose the features present in independent claims 1 and 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699